—Proceeding pursuant to Judiciary Law § 509, on behalf of a defendant in a criminal action entitled People v Nicholson McCoy, who is awaiting trial on a charge of murder in the first degree under Suffolk County Indictment No. 2582/98, to direct the respondent Michael O’Donohoe, the Commissioner of Jurors of Suffolk County, to disclose to counsel all juror qualification questionnaires and a record of persons who were found not qualified or disqualified or who have been exempted or excused, and the reasons therefor, for Suffolk County, from 1986 to the present, or, in the alternative, (1) to direct the respondent Michael O’Donohoe to provide these materials to the court, and (2) to seal the materials for appellate review.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements (see, Matter of Gordon, 249 AD2d 395; Matter of Hale, 239 AD2d 500; Matter of Bell v People, 250 AD2d 610; see generally, Matter of Newsday, Inc. v Sise, 120 AD2d 8, affd 71 NY2d 146, cert denied 486 US 1056). Bracken, J. P., S. Miller, Thompson and Sullivan, JJ., concur.